Case 2:19-cv-13640-AJT-DRG ECF No. 1 filed 12/11/19                 PageID.1    Page 1 of 8



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 MICHELE ROWLEY

                       Plaintiff,
 vs.                                                 Hon.
                                                     Case No. 19-

 HARTFORD LIFE AND ACCIDENT
 INSURANCE COMPANY,
 a Connecticut corporation,

                   Defendant.
 _____________________________________________________________________/

                                       COMPLAINT

        Plaintiff, MICHELE ROWLEY, through her attorneys, ILANA S. WILENKIN and

 FELDHEIM & WILENKIN, P.C., complains against the above-named Defendant as follows:

                               I.    Jurisdiction and Venue

        1)     This Court's jurisdiction exists under the Employee Retirement Income

 Security Act of 1974 ("ERISA"), specifically, 29 U.S.C. §§ 1132(e)(1) and 1132(f), which

 provisions grant this Court the jurisdiction to hear civil actions to recover benefits due

 under the terms of an employee welfare benefit plan.

        2)     The subject welfare benefit plan consists of a group long-term disability

 insurance policy and life insurance policy with a waiver of premium due to total

 disability that are sponsored and administered by Aerotek, Inc. for the benefit of its

 employees, including Plaintiff (“Ms. Rowley.”) The Aerotek, Inc. Disability Plan ("the

 Plan/Policy") is underwritten and administered by Defendant Hartford Life and Accident

 Insurance Company (“The Hartford.”)
Case 2:19-cv-13640-AJT-DRG ECF No. 1 filed 12/11/19                PageID.2    Page 2 of 8



        3)        29 U.S.C. § 1133 provides a mechanism for the administrative or internal

 appeal of benefit denials. Ms. Rowley has either exhausted all of her appeals or has

 been denied access to a meaningful and/or full and fair pre-suit appellate review. This

 matter is ripe for juridical review.

        4)        Pursuant to 29 U.S.C. § 1132(e)(2) and 28 U.S.C. § 1391, venue is proper

 in the Eastern District of Michigan.

                                   II.          Nature of Action

        5)        This is a claim seeking disability income benefits and a waiver of life

 insurance premium and is being brought pursuant to § 502(a)(1)(B) of ERISA - 29 U.S.C. §

 1132(a)(1)(B).

                                         III.     The Parties

        6)        Ms. Rowley is 59 years-of-age. She was, and continues to remain, a

 resident of Westland, Michigan.

        7)        The Plan is an employee welfare benefit plan sponsored and

 administered by Aerotek, Inc. for the benefit of its employees. Upon information and

 belief, The Hartford underwrites and administers the Plan.           The Hartford is a

 Connecticut corporation, with its resident agent being The Corporation Company, 40600

 Ann Arbor Rd., E., Suite 201, Plymouth, MI 48170-4675, (800) 592-9023.

        8)        During all relevant times, the Plan constituted an "employee welfare

 benefit plan," as defined by 29 U.S.C. § 1002(1), and, incidental to her employment, Ms.

 Rowley received coverage under the Plan as a "participant," as defined by 29 U.S.C. §

 1002(7). This claim relates to benefits due under the above-described Plan.


                                                   2
Case 2:19-cv-13640-AJT-DRG ECF No. 1 filed 12/11/19                 PageID.3     Page 3 of 8



                            IV.     Factual Statement/Allegations

        9)      Ms. Rowley is 59 years-of-age and began working for Aerotek, Inc. on or

 about 6/23/14 as a Payroll Specialist

        10)     Ms. Rowley has a long and well-established cardiac history that includes

 the following conditions and treatments:

                -      Essential hypertension;
                -      coronary artery disease, with uncontrollable angina;
                -      centrilobular emphysema;
                -      ischemic cardiomyopathy; and
                -      multiple left heart catheterizations and coronary angioplasty with
                       implant/bypass graft.

        11)     Mr. Rowley stopped working in any capacity on 8/1/18 due to the above-

 described cardiac deficits. Subsequent to her last day of work, Ms. Rowley applied to

 Aerotek/The Hartford to begin receiving short-term disability benefits, which were paid

 beginning approximately 8/8/18 through 1/30/19. Long-term disability benefits should

 have commenced on 1/31/19, but The Hartford denied Ms. Rowley's claim and waiver

 of life premium because: "The combined information in your file does not show that you

 are unable to perform the Essential Duties of Your Occupation on a full time [sic] basis

 as of 01/31/2019." (5/20/19 Denial Letter). (Emphasis added).

        12)     The Plan defines disability to mean:

                       Disability or disabled means you are prevented from performing
                       one or more of the essential duties of:

                       I.         Your occupation during the elimination period;
                       2.         Your occupation, for the 24 months following the
                                  elimination period and as a result your
                                  current monthly earnings are less than 80% of your
                                  indexed, pre-disability earnings;


                                               3
Case 2:19-cv-13640-AJT-DRG ECF No. 1 filed 12/11/19                  PageID.4     Page 4 of 8



                        3.      after that any occupation.

        13)     By determining that Ms. Rowley was not disabled because the evidence

 did not demonstrate that she is unable to perform the essential duties of her

 occupation, The Hartford did not correctly evaluate Ms. Rowley's claim(s) pursuant to

 controlling Plan language.

        14)     Ms. Rowley appealed The Hartford's denials on 9/19/19 and provided the

 following medical evidence:

                                   A.      Medical Proofs

        15)     On June 10, 2019, Ms. Rowley treated with Dr. Papasifakis (cardiologist)

 and reported that she had not been able to take Ranexa for 2-3 weeks because of a lack

 of money and insurance. Dr. Papasifakis noted that: "Mrs. Rowley continues to have

 anginal symptoms especially with emotional stress. Her blood pressure tends to be

 labile as well. Further revascularization is not an option and the stressors of the work

 environment will make control of her angina very difficult and I recommended that she

 seek disability." (Ex. 2 of 9/19/19 Appeal).

        16)     On August 26, 2019, Dr. Papasifakis prepared a narrative report

 supporting Ms. Rowley's disability:

                I am writing this letter in support of a disability claim for Mrs. Michele
                Rowley.

                Mrs. Rowley has been a patient of mine for several years and has several
                comorbidities including advanced coronary artery disease class Ill
                angina pectoris, prior multi vessel coronary artery bypass surgery,
                ischemic cardiomyopathy, hypertension, centrilobular emphysema and
                carotid artery disease.



                                                4
Case 2:19-cv-13640-AJT-DRG ECF No. 1 filed 12/11/19              PageID.5     Page 5 of 8



              I wish to clarify my assessment of her limitations for continued
              employment. The patient cannot sit stand or walk for a total of 8 hours a
              day without the option of frequent rest periods. Specifically my previous
              evaluation should not have been read to mean that she is able to perform
              full-time competitive employment on a sustained and consistent basis.
              She could sit and read magazines and watch TV for 8 hours a day and
              other activities that do not require concentration and mental stress and
              constant attention to detail. Her job as a payroll analyze [sic] requires
              many of these activities which often trigger her angina symptoms. The
              patient has made an honest effort over time to try to carry on with her
              job but lately has found it increasingly intolerable given her current
              cardiac status. It would be patently inappropriate to deny this very
              symptomatic patient long term disability benefits. Her continued
              employment would only have very adverse consequences on her health.
              (Ex. 3 of 9/19/19 Appeal). (Emphasis added).

        17)   As part of its review, The Hartford sent Ms. Rowley's appeal and records

 to Stanley Chou, M.D. for review and comment.

        18)   Dr. Chou prepared a report dated 10/14/19 in which he opined as

 follows:

                     Treating provider, Dr. Papasifakis notes the claimant is unable to
                     sit, stand, walk for a total of 8 hours per day. Dr. Papasifakis also
                     notes her employment would impact her health, and while I agree
                     the claimant should avoid prolonged standing, walking, sitting
                     activities to prevent aggravation of symptoms, there is no
                     condition to preclude activity status completely. The claimant
                     presents with essentially stable clinical findings, has no symptoms
                     of HF, no volume overload, no significant edema, and
                     therefore, full-time work is supported with the listed R/Ls [, which
                     include:
                     Walking: occasionally, up to 15 minutes at a time and for a total of
                     2 hours per day
                     Standing: occasionally, up to 20 minutes at a time and for a total
                     of 3 hours per day
                     Sitting: occasionally, up to 30 minutes at a time and for a total of
                     4 hours per day.]

        19)   In response to Dr. Chou's report, Dr. Papasifakis prepared a rebuttal



                                           5
Case 2:19-cv-13640-AJT-DRG ECF No. 1 filed 12/11/19                 PageID.6      Page 6 of 8



 dated 10/30/19 in which he offered the following opinions:

                        I am writing this letter in support of Michele [Rowley's]
                        application for disability. I respectfully disagree with the denial of
                        benefits and the denial letter by Dr. Stanley Chao [sic]. I do not
                        claim that Michele has signs or symptoms of congestive heart
                        failure as noted in the letter by Dr. Chou. Instead the basis of her
                        disability is related to her multivessel coronary artery disease and
                        class 3 angina pectoris. In spite of previous revascularization and
                        the inability to further intervene invasively I have maximized her
                        medical program. The patient has tried to work but her angina
                        cannot be controlled effectively given the physical and mental
                        stressors associated with her job. As her longtime cardiologist I
                        am in the best position to determine what this patient can and
                        cannot do. The work environment will continue to be detrimental
                        to her health and denial of disability must be reconsidered. The
                        insurance company would bear the responsibility if this patient is
                        forced to go back to work and this would possibly lead to an
                        unfortunate outcome.

        20)     Dr. Papasifakis also prepared a Medical Assessment of Ability to Do Work

 Related Activities that was provided to the Social Security Administration.             This

 particular form described Ms. Rowley's symptoms, treatment, prognosis, limitations,

 and the number of days per month that Ms. Rowley would be absent from work due to

 stated cardiac deficits and resulting symptomatology.

        21)     The Hartford again sent Dr. Papasifakis' rebuttal report, SSA form, and

 Sue Olds' personal statement (Ms. Rowley's friend and occasional care provider) to Dr.

 Chou for review and comment. In its 11/28/19 denial letter, The Hartford represented

 Dr. Chou as stating:

                        Dr. Chou states that the additional information does not alter the
                        previous assessment. He previously stated that the claimant does
                        not have signs or symptoms of Congestive Heart Failure
                        specifically stating the claimant presents with essentially stable
                        clinical findings, and has no signs of heart failure/no volume
                        overload, no significant edema, but regardless based on history of

                                              6
Case 2:19-cv-13640-AJT-DRG ECF No. 1 filed 12/11/19                 PageID.7      Page 7 of 8



                        Coronary Artery Disease, symptoms/post Coronary Artery Bypass
                        Graft and persistent angina listed activity restrictions and
                        limitations. Dr. Chous [sic] states that he is unable to concur with
                        a total occupational loss, as the claimant retains some capacity to
                        perform activity/work at any setting with the listed restrictions.

                                       *       *       *

                        Although there is a difference in opinion between the claimant's
                        treating provider Dr. Papasifakis and the Independent Medical
                        Reviewer, Dr. Chou, the weight of the medical evidence received
                        to date does not support Disability. Dr. Chou reviewed and gave
                        consideration to all of the medical records received to date and
                        explained why total incapacity is not supported. Although it is
                        agreed upon that the claimant is limited she retains some capacity
                        and would be capable of performing her own sedentary
                        occupation on a full-time basis. (11/28/19 Appeal Denial).
                        (Emphasis added).

        22)     It does not appear that Dr. Chou addressed Dr. Papasifakis' 10/30/19

 rebuttal opinions, as The Hartford reiterated Dr. Chou's 10/14/19 opinions.

        23)     Again, just as The Hartford initially applied a disability standard that finds

 no support in Plan language, i.e., unable to perform essential duties of occupation, so

 too did it apply an incorrect standard during Ms. Rowley's administrative review,

 apparently, and erroneously, requiring a showing of total incapacity before disability

 can be established.

        24)     The Hartford denied Ms. Rowley's long-term disability and waiver of life

 premium appeals on 11/28/19.

        25)     The Hartford’s actions have now foreclosed all avenues of administrative

 appeal and this matter is ripe for judicial review.

        26)     Because valid, objective, and well-supported proofs establish Ms.



                                               7
Case 2:19-cv-13640-AJT-DRG ECF No. 1 filed 12/11/19                 PageID.8       Page 8 of 8



 Rowley's ongoing disability within the Plan's terms, Ms. Rowley is entitled to the

 immediate payment of long-term disability benefits retroactive to approximately

 1/31/19.

           WHEREFORE, based upon the preceding reasons, Plaintiff prays for the following

 relief:

                  A)     That this Court enter judgment in Ms. Rowley's favor
                         against The Hartford and order the immediate payment of
                         disability income benefits retroactive to the date that benefits
                         became due, 1/31/19, as well as honor Ms. Rowley's waiver of
                         life insurance premium.

                  B)     That this Court order Hartford to pay Ms. Rowley prejudgment
                         interest pursuant to Horn v. McQueen, 353 F. Supp. 2d 785 (2004)
                         and post-judgment interest in accordance with M.C.L. § 600.6013
                         and 600.6455.

                  C)     That this Court award attorneys' fees pursuant to 29
                         U.S.C. § 1132(g).

                  D)     That Ms. Rowley recovers all relief to which she may be
                         entitled, along with the costs of litigation.


                                Respectfully submitted:

                                FELDHEIM & WILENKIN, P.C.


                                By:     s/Ilana S. Wilenkin
                                        Ilana S. Wilenkin (P61710)
                                        Plaintiff's attorney
                                        30300 Northwestern Highway, Suite 108
                                        Farmington Hills, MI 48334-3255
                                        (248) 932-3505; fax (248) 932-1734
                                        ilana@lawsmf.com



 Dated: December 11, 2019

                                               8
